            Case 1:20-cv-10185-VEC Document 7 Filed 04/07/21 Page 1 of 2
                                                                                  USDC SDNY
                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                     DATE FILED: 4/7/2021
 -------------------------------------------------------------- X
 CHRISTIAN SANCHEZ, on behalf of himself and :
 all others similarly situated,                                 :
                                                                :
                                              Plaintiff,        :
                                                                :    20-CV-10185 (VEC)
                            -against-                           :
                                                                :           ORDER
 MCKEE FOODS CORPORATION,                                       :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on December 3, 2020, Plaintiff filed the Complaint in this case, Dkt. 1;

        WHEREAS Federal Rule of Civil Procedure 4(m) affords Plaintiff 90 days (or until

March 3, 2021) to effect service unless Plaintiff shows good cause for the failure to serve;

        WHEREAS Plaintiff has not filed proof of service on the docket nor has Defendant

appeared in this action; and

        WHEREAS on April 5, 2021, Plaintiff requested that the Court extend Defendant’s time

to appear and respond to the complaint until May 10, 2021, but Plaintiff did not indicate whether

he had ever served Defendant, and if so, when, Dkt. 6;

        IT IS HEREBY ORDERED THAT not later than April 14, 2021, Plaintiff must show

cause why this case should not be dismissed for failure to serve. Plaintiff must specifically

provide evidence showing that it has made diligent efforts to effect service and that good cause

exists for its failure to effect timely service. If Plaintiff fails to make this showing, this case will

be dismissed.

        IT IS FURTHER ORDERED that the April 9, 2021 Initial Pretrial Conference is

ADJOURNED sine die pending Plaintiff’s response to this order. Should Plaintiff either provide
          Case 1:20-cv-10185-VEC Document 7 Filed 04/07/21 Page 2 of 2




proof of service or demonstrate good cause for his failure to serve within the required time

frame, the Court will reschedule the IPTC in this matter.



SO ORDERED.
                                                             ______________________
                                                            ________________________ _ __
Date: April 7, 2021                                                       CAPRON
                                                              VALERIE CAPRONI       NI
      New York, New York                                     United States District Judge




                                                 2
